COURT OF APPEAL, FIRST CIRCUIT
                                               STATE OF LOUISIANA




RE:    Docket Number     2021 -CA -1024




Mid -City Automotive, L. L. C.
                        Versus - -
                                                                     19th Judicial District Court
State of Louisiana, The Department of Public Safety &               Case #:   647483
Corrections; Office of State Police                                  East Baton Rouge Parish




On Application for Rehearing filed on 04/ 18/ 2022 By State of Louisiana, The Department of Public Safety &   Corrections;
                                                        Office of State Police


Rehearing


                                                                                                c




                                                                                     Michael McDonald




                                                                                  Walter I. Lanier III




                                                                                                                         41
                                                                                  Eli W eth   Wolfe




Date         MAY 1 2 2022

 0 .'(
    S
Rodd Naquin, Clerk